Whitfield, J.,
(concurring). — The statute of this state relating to the liability of railroad companies for injuries to its employes caused by negligence of other employes provides that “No contract which restricts such liability shall be legal or binding.” Section 3, Chap. 4071 acts of 1891, section 2150, General Statutes of 1906.
Any contract that directly or indirectly limits, circumscribes, restrains, extinguishes or represses any .of the rights or remedies of the injured employe growing out of negligence of a railroad company or its employes operates to - restrict the liability of the company and consequently violates the statute.
When anything is prohibited by statute everything *425by which the forbidden thing is accomplished is prohibited. 'Contracts forbidden by statute cannot be given effect to ’by indirection, as that would be but a subterfuge to contravene the statute. See Broom’s Legal Maxims, 488; Philpott v. St. George’s Hospital, 6 H. L. Cases, 338, text 349; Endlich on Interpretation of Statutes §138; Webb v. John Hancock Mutual Life Ins. Co., 162 Ind. 616, 69 N. E. Rep. 1006; Floyer v. Edwards, 1 Cowper 112.
Any contract that is utilized to aid in restricting, or to give effect to a restriction of, the liability of the company violates the statute and is not legal or binding. See I. Page on Contracts §527 et seq.; Hughes on Contracts, § 88.
When' a statute declares that no contract that accomplishes a stated purpose shall be legal or binding; any contract that indirectly accomplishes such purpose is included within the declaration of the statute and is not legal or binding.
A contract that indirectly restricts the liability of a railroad company in the cases forbidden by the statute is not legal or binding, and any election or release based on such contract is likewise not legal or binding.
If the contract set- up in the plea is necessary to the effectiveness of the election and release pleaded in bar of the action, the election and release are thereby rendered not legal or binding, for the reason that the contract so indirectly used would accomplish the purpose forbidden by the statute.
The election and release as pleaded refer to the contract set up in the plea as the basis and consideration for the election and release. The giving of this effect to the contract would accomplish indirectly the purpose *426forbidden by the statute, therefore the contract and the election and release based thereon are not legal and binding, and consequently the plea was not a bar to the action.
The duties existing- between parties and the right to contract may be regulated by statute in the interest of the public. It is the policy of the law to secure to contracting parties equal opportunities to protect their interests. The relations, duties and contracts of parties having unequal opportunities to protect their interests on account of stress of circumstances, difference in capacity or conditions, undue advantage or for other causes may be regulated or forbidden by statute. The object is to prevent imposition and oppression, and to relieve tire public of burdens that would result from such imposition or oppression. Reasonable- classifications of subjects of legislation based upon practical, apparent, natural and appreciable differences in conditions, affecting all alike under similar circumstances, do not violate constitutional provisions requiring uniformity and equal protection of the laws. The test is the good faith and reasonableness, not the wisdom or perfection of the classification. See Herrick v. Minneapolis & St. L. Ry. Co., 31 Minn. 11, 16 N. W. Rep. 413, 127 U. S. 210, 8 Sup. Ct. Rep. 1176; Hancock v. Norfolk & W. Ry. Co., 124 N. C. 222, 32 S. E. Rep. 679; Tullis v. Lake Erie & W. R. Co., 175 U. S. 348, 20 Sup. Ct. Rep. 136, S. C. 25 Am. St. Rep. 881; Pittsburgh, C. C. & St. L. R. Co. v. Montgomery, 152 Ind. 1, 49 N. E. Rep. 582; Hancock v. Yaden, 121 Ind. 366, 23 N. E. Rep. 253, S C. 16 Am. St. Rep. 396; McGuire v. Chicago, B. & Q. R. Co., 131 Iowa 340, 108 N. W. Rep. 902; Mumford v. Chicago, R. I. & P. R. Co., 128 Iowa 685, 104 N. W. Rep. 1135; Atkins v. Kansas, 191 U. S. 207; O’Brien v. Chicago *427& N. W. Ry. Co., 116 Fed. Rep. 502; Orient Ins. Co. of Hartford, Conn. v. Daggs, 172 U. S. 557, 19 Sup. Ct. Rep. 281; Hayes v. Walker, 54 Fla. 163, 44 South. Rep. 747.